[DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________          FILED
                                                             U.S. COURT OF APPEALS
                                          No. 11-15981         ELEVENTH CIRCUIT
                                      Non-Argument Calendar        JULY 5, 2012
                                    ________________________        JOHN LEY
                                                                     CLERK
                                D.C. Docket No. 5:09-cv-00338-RH-CJK



DARRELL L. JACKSON,

lllllll                                         lllllllllllllllllllllllllllllllllPlaintiff-Appellant,

                                              versus

FLORIDA DEPARTMENT OF FINANCIAL SERVICES,
Official Capacity, et al.,

lllllllllll                                     lllll            llllllllllllllllllllllllDefendants,

JOHN DOE,
Officer,
H. FROMM,
Nurse,
NURSE 2,
PAULA FOSKEY,
C. CAIN,
Officer,

lllllllllllllllllllllllllllll                                  lllllllllllDefendants-Appellees.
                           ________________________

                     Appeal from the United States District Court
                         for the Northern District of Florida
                           ________________________

                                   (July 5, 2012)

Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:

      Plaintiff Darrell Jackson, pro se, appeals the denial of his motion requesting

a free copy of his fourth amended complaint. Jackson claims that he needed this

document to object to the magistrate judge’s report that recommended dismissal of

his 42 U.S.C. § 1983 claims. The district court later adopted that report. After

review, we affirm.

                                I. BACKGROUND

A. Fourth Amended Complaint

      In 2009, Plaintiff Jackson was a Florida prisoner at the Northwest Florida

Reception Center (“NWFRC”). In March 2009, Jackson slipped and fell while

working in the prison kitchen and was brought by wheelchair to the prison nurses’

station complaining of back pain. Nurse H. Fromm concluded that Jackson was

faking, and ordered Jackson back to work. Jackson refused, and Defendant-

Appellee Nurse Fromm had corrections officers Cutchins and Doe forcibly remove

Jackson from the medical facility. Jackson was later disciplined for refusing to

                                          2
work.

        On October 7, 2009, Jackson, proceeding in forma pauperis, filed a § 1983

complaint against 21 NWFRC officials and the Florida Department of Financial

Services. Jackson’s complaint challenged the conditions of his confinement,

including prison officials’ failure to treat his alleged back injury.

        Jackson amended his complaint several times and filed a fourth amended

complaint on June 23, 2010. [R. 33] His fourth amended complaint alleged an

array of due process and Eighth Amendment violations. Specifically, the fourth

amended complaint alleged that (1) Nurse Fromm and others unlawfully

disciplined Jackson on June 23, 2009, and as a result, Jackson was unlawfully

placed in disciplinary confinement and lost “gain” time; [R. 50 at 5] (2) various

prison officials violated Jackson’s rights through use of excessive force, deliberate

indifference to his medical needs, and other “abuse” during his disciplinary

confinement; (3) the medical director of NWFRC was vicariously liable for Nurse

Fromm’s inadequate medical care of Jackson; (4) corrections officers Cutchins

and Doe were deliberately indifferent to Jackson’s medical needs, failed to stop

Nurse Fromm’s alleged denial of medical care to Jackson, and used excessive

force against Jackson by dragging him to a cell; (5) corrections officer C. Cain

was liable for failing to stop Nurse Fromm’s alleged denial of medical care to

Jackson and failing to stop Cutchins’s and Doe’s use of excessive force; (6) Major

                                           3
Willford was liable for failing to stop Cutchins and Doe from dragging Jackson to

a cell; and (7) Nurse 2 was liable for failing to stop Nurse Fromm’s inadequate

medical care and Cutchins’s and Doe’s use of excessive force.

           Pursuant to 28 U.S.C. § 1915(e)(2)(B),1 the magistrate judge recommended

in a February 11, 2011 report and recommendation (the “Report”) that the district

court dismiss all of Jackson’s claims except his claims against Nurse Fromm and

an unidentified “Nurse 2.”2



B. Magistrate Judge’s 1 March 2011 Order


       1
          28 U.S.C. § 1915(e)(2)(B) permits the district court to dismiss the complaint of a
plaintiff proceeding in forma pauperis if the complaint “(I) is frivolous or malicious; (ii) fails to
state a claim on which relief may be granted; or (iii) seeks monetary relief against a defendant
who is immune from such relief.”
       2
          The magistrate judge recommended that the district court dismiss some of Jackson’s
claims with prejudice and some without prejudice. Specifically, the magistrate judge concluded
that (1) habeas corpus was the exclusive remedy for Jackson’s claims related to his allegedly
unlawful discipline on June 23, 2009; (2) Jackson’s allegations of causation related to his various
excessive force and “abuse” claims were too attenuated to state plausible § 1983 claims; (3) the
medical director of NWFRC could not be held vicariously liable for Nurse H. Fromm’s
inadequate medical care of Jackson; (4) Jackson failed to state a plausible claim that Cutchins
and Doe disregarded a substantial risk of serious harm or inflicted unnecessary and wanton pain
by forcibly taking Jackson to a cell; (5) corrections officer Cain had neither the authority nor the
medical expertise to stop Nurse Fromm’s allegedly unlawful medical evaluation or orders and,
given Jackson’s failure to state a plausible excessive-force claim against Cutchins and Doe,
Jackson could not maintain a claim against Cain for failure to stop Cutchins’s and Doe’s
allegedly excessive use of force; (6) for the same reason, Jackson could not maintain a claim
against Willford for failure to stop Cutchins’s and Doe’s allegedly excessive use of force. The
magistrate judge recommended dismissing all of the above claims with prejudice, except the
claim as to Jackson’s disciplinary conviction on June 23, 2009, which the magistrate judge
recommended dismissing without prejudice.


                                                  4
       On February 18, 2011, Jackson moved for (1) a 30-day extension of time to

file objections to the Report and (2) a free copy of his fourth amended complaint.

Jackson’s motion alleged that his fourth amended complaint was not included in

the personal property prison officials returned to him after he was transferred

between facilities, and that without a copy of that document, he would “be

prejudiced and handicap[p]ed while trying to write up an objection [to the Report]

and subsequent papers.” [R. 51 at 2]. Jackson’s motion did not explain how he

would be “prejudiced and handicapped” by his not having a free copy of his fourth

amended complaint. Indeed, Jackson’s motion did not articulate any grounds for

objecting to the Report, much less grounds that relied on the contents of the fourth

amended complaint.

       In a March 1, 2011 order, the magistrate judge (1) granted Jackson’s motion

for a 30-day extension of time to file objections to the Report3 and (2) denied

Jackson’s motion for a free copy of his fourth amended complaint. The magistrate

judge’s order explained that “[t]he court cannot make copies for [Jackson], until he

submits payment in the amount of $0.50 per page, prepaid, to the Clerk of Court.

The cost of copying [Jackson’s] 22-page Fourth Amended Complaint is $11.00.”

[R. 52]. Jackson never paid this fee.


       3
         The magistrate judge’s order granting Jackson’s motion for an extension of time did not
specify the date by which Jackson was to file his objections to the Report.

                                               5
C. Jackson’s 11 March 2011 Objection

      On March 11, 2011, Jackson filed an “objection” to the magistrate judge’s

March 1, 2001 order. In that “objection,” Jackson requested that the district court

“overrule the decision of the Magistrate concerning the 3-1-11 order” and provide

Jackson a free copy of his fourth amended complaint. [R. 54].

      In the objection, Jackson again explained that, upon his transfer between

facilities, “he noticed that some of his legal documents were missing including his

fourth amended complaint.” [R. 54]. Jackson claimed that the missing legal

materials were “intentionally taken in an attempt to stop this litigation” and that he

needed the complaint “in order to file an objection to the Magistrate’s order and

report and recommendation filed on 2-11-11.” [R. 54]. As with Jackson’s

February 18, 2011 motion, Jackson’s objection to the magistrate judge’s order did

not challenge any aspect of the Report itself, nor did it explain why Jackson

required a copy of the fourth amended complaint to object to the Report.

D. District Court’s 24 March 2011 Order

      On March 24, 2011, the district court adopted the Report and dismissed

Jackson’s claims, except for Jackson’s claims against Nurse Fromm and “Nurse

2.” [R. 55 at 2]. In its order, the district court stated that it had “reviewed de novo

the issues raised by the objections. The objections assert that following a recent

transfer, the plaintiff has not received copies of his legal materials, including the

                                           6
fourth amended complaint.” [R. 55 at 1]. The district court then observed that

Jackson “does not assert that he lacks a copy of [the Report], and he has not shown

any actual inability to assert any appropriate objections to it. The plaintiff has had

adequate time to do so.” [R. 55 at 1].

      On April 4, 2011, Jackson moved for reconsideration of the district court’s

March 24, 2011 order adopting the Report. In the motion for reconsideration,

Jackson requested that the district court “make an independent ruling on w[h]ether

to provide [him] with a copy of his fourth amended complaint, which was the basis

of his objection” and allow Jackson “time after which to file an objection” to the

Report. [R. 57 at 1]. The district court denied Jackson’s motion, explaining that

      two months after entry of the report and recommendation, [Jackson] still
      has failed to assert any basis for disagreeing with the conclusion that
      these claims should be dismissed. He just asserts he needs more time.
      He does not. If there was a basis for objecting to the report and
      recommendation, [Jackson] could have asserted it by now . . . .

[R. 58 at 1-2]. Thereafter, the magistrate judge directed Jackson to file a fifth

amended complaint to proceed on his claims against Nurse Fromm and Nurse

2.

E. Jackson’s Fifth Amended Complaint

      On April 25, 2011, Jackson filed a fifth amended complaint using a court-

issued civil rights complaint form. The district court then dismissed without

prejudice Jackson’s fifth amended complaint because Jackson’s failure to disclose

                                          7
prior related lawsuits, as directed by the form, constituted an abuse of the judicial

process and was malicious. Jackson appealed from the subsequent final

judgment.4

                                       II. DISCUSSION

       On appeal, Jackson still does not challenge any aspect of the Report, nor

does he claim that the district court’s dismissal of his claims was otherwise

erroneous. Instead, Jackson raises two procedural claims. First, Jackson argues

that the magistrate judge erred by denying Jackson’s motion for a free copy of his

fourth amended complaint. Next, Jackson argues that the district court erred by

failing to rule on Jackson’s objection to the magistrate judge’s denial of Jackson’s

motion before adopting the Report and dismissing Jackson’s claims. Neither of

these arguments has merit.5

A. Motion for a Copy of Jackson’s Fourth Amended Complaint

       First, Jackson was not entitled to a free copy of his fourth amended

complaint. This Court has never held that a prisoner’s right of access to the courts

entitles a prisoner-plaintiff, even one proceeding in forma pauperis, to free copies

of court documents, including his own pleadings. See Harless v. United States,


       4
           Jackson’s Notice of Appeal does not identify any specific order from which he appeals.
       5
          We review de novo the dismissal of a prisoner’s in forma pauperis action that fails to
state a claim upon which relief may be granted. Alba v. Montford, 517 F.3d 1249, 1252 (11th
Cir. 2008).

                                                 8
329 F.2d 397, 398–99 (5th Cir. 1964) (“The statutory right to proceed in forma

pauperis does not include the right to obtain copies of court orders, indictments,

and transcript of record, without payment therefor, for use in proposed or

prospective litigation.”).6 We are especially loath to recognize such a right in a

case where the prisoner-plaintiff has failed throughout the litigation to articulate

any reason why the requested court document is necessary to the prosecution of

his claim.

       Indeed, Jackson has never explained—either in his motion for a free copy of

his complaint, his objection to the magistrate judge’s denial of that motion, his

motion for reconsideration of the district court’s order adopting the Report, or in

his briefs on appeal—why a copy of his fourth amended complaint was necessary

to object to the Report. Jackson does not point to any specific conclusion in the

Report that required a free copy of the fourth amended complaint to address. And

Jackson does not allege, much less show, that he did not have a copy of the Report

or copies of his earlier filed complaints to aid in formulating any objections.

Accordingly, we cannot say the magistrate judge or the district court erred by

failing to provide Jackson a copy of his fourth amended complaint.

B. District Court’s Dismissal of Jackson’s Claims

       6
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
Court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to
October 1, 1981.

                                               9
       We also reject Jackson’s claim that the district court erred by adopting the

Report and dismissing his claims without first responding to his objection to the

magistrate judge’s denial of his motion for a free copy of his fourth amended

complaint. As noted above, the district court’s March 24, 2011 order, which

dismissed his complaint, first discussed why Jackson’s objections lacked merit,

and then adopted the Report and dismissed the complaint. So this is not a case

where the district court wholly ignored filed objections.

       Importantly, too, more than three weeks elapsed between the magistrate

judge’s March 1, 2011 order denying Jackson’s motion for a copy of his fourth

amended complaint and the district court’s March 24, 2011 order adopting the

Report. During this time, Jackson was on notice that he would not receive a free

copy of his fourth amended complaint.7 Yet, during this time, Jackson failed to

pay for a copy of that document, failed to file any objections to the Report and

failed to articulate any reason why he could not file objections to the Report

without a free copy of his fourth amended complaint.

       In any event, Jackson cannot show that he was prejudiced by the district



       7
         In any event, magistrate judges have statutory authority to issue orders on non-
dispositive pretrial motions. See 28 U.S.C. § 636(b)(1)(A) (“[A] [district court] judge may
designate a magistrate judge to hear and determine any pretrial matter pending before the court,
except [certain dispositive motions].”). The district court need not have considered or addressed
Jackson’s objection to the magistrate judge’s March 1, 2011 order for that order to have legal
effect.

                                               10
court’s failure to consider his objection to the magistrate judge’s denial of his

motion before dismissing his claims. As we noted above, Jackson has never

claimed that the district court erroneously dismissed any of the claims pleaded in

his fourth amended complaint. Indeed, in the 16 months since the magistrate

judge issued the Report, Jackson has not asserted a single objection to the merits

of the Report. Jackson has thus abandoned any argument that the district court

unlawfully dismissed the claims in his fourth amended complaint. Bingham v.

Thomas, 654 F.3d 1171, 1174 n.1 (11th Cir. 2011) (explaining that pro se plaintiff

abandoned arguments by failing to raise them on appeal). Absent any claim that

the district court erred by dismissing his claims, Jackson cannot show that he was

prejudiced by the district court’s adoption of the Report.

      Regardless, the record shows that the district court properly dismissed the

claims in Jackson’s fourth amended complaint. The well-reasoned and thorough

Report, which the district court adopted after a de novo review, convincingly

shows that Jackson failed to state claims on which relief could be granted on all

but two of his claims, and we find no grounds for disagreement. Accordingly,

Jackson cannot show he was prejudiced by the magistrate judge’s or the district

court’s denial of his request for a free copy of his fourth amended complaint.

                                III. CONCLUSION

      For the foregoing reasons, we affirm.

                                          11
AFFIRMED.




            12